—In an action, inter alia, to recover no-fault medical payments under four insurance contracts, the plaintiffs appeal from so much of an order of the Supreme Court, Nassau County (Parga, J.), dated May 14, 2001, as denied their motion for summary judgment and the defendant cross-appeals from so much of the same order as denied its cross motion to dismiss the complaint.
Ordered that the order is modified, on the law, by deleting the provision thereof denying the plaintiffs’ motion for summary judgment and substituting therefor a provision granting that motion; as so modified, the order is affirmed, with costs to the plaintiffs, and the matter is remitted to the Supreme Court, Nassau County, for further proceedings consistent herewith.
The Supreme Court erred in denying the plaintiffs’ motion for summary judgment. In opposition to the plaintiffs’ prima facie showing of entitlement to judgment as a matter of law, the defendant failed to present sufficient evidence to raise a triable issue of fact as to the completeness of the hospital facility forms submitted by the plaintiffs in support of their no-fault insurance claims (see 11 NYCRR 65.15 [d] [6]), and as to the timeliness of the defendant’s verification and payment or denial procedures (see 11 NYCRR 65.15 [e] [2]; [g]; CPLR 3212 [b]; Zuckerman v City of New York, 49 NY2d 557, 562).
Accordingly, the plaintiffs established their entitlement to medical payments as well as statutory interest and attorneys’ fees (see Insurance Law § 5106 [a]), and we remit the matter to the Supreme Court, Nassau County, for the appropriate calculations. Smith, J.P., O’Brien, H. Miller and Cozier, JJ., concur.